Ross, J.
The appellee brought this action against the appellants to recover on a promissory note given by them to him for a balance of the purchase-money in the sale of real estate. The cause was tried by the court and a special finding of facts made with conclusions of law thereon. The only question properly presented on this appeal arises on the exceptions to the conclusions of law.
Upon the authority of Johnson v. Bedwell, 43 N. E. Rep. 246, 15 Ind. App.—, decided at this term, the judgment of the court below must be affirmed.
Judgment affirmed.